Case: 14-13020   Date Filed: 07/11/2014   Page: 1 of 2


                                                                     [PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                               No. 14-13020
                         ________________________

                     D.C. Docket No. 1:14-cv-02119-WCO

TOMMY LEE WALDRIP,


                                                           Plaintiff - Appellant,

                                  Versus



COMMISSIONER, GEORGIA DEPARTMENT OF CORRECTIONS,
WARDEN, GEORGIA DIAGNOSTIC AND CLASSIFICATION PRISON,
OTHER UNKNOWN EMPLOYEES AND AGENTS,
Georgie Department of Corrections,
                                         Defendants - Appellees.

                         ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (July 11, 2014)

Before HULL, WILSON and PRYOR, Circuit Judges.

WILSON, Circuit Judge:
             Case: 14-13020    Date Filed: 07/11/2014   Page: 2 of 2


      Petitioner Tommy Lee Waldrip appeals the district court’s order granting

Defendants’ Motion to Dismiss his 42 U.S.C. § 1983 action and Motion for

Temporary Restraining Order and Stay of Execution. On July 9, 2014, the Georgia

State Board of Pardons and Paroles commuted Waldrip’s sentence to life without

parole. Accordingly, Waldrip’s appeal is moot and is hereby DISMISSED.